                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

GERARD R. GUNTHERT and ABBY B.
GUNTHERT, individually and on behalf of all
those similarly situated,

                  Plaintiffs,                                         CA No. 5:16-cv-00021-MTT

         v.

BANKERS STANDARD INSURANCE
COMPANY,

                  Defendant.


                                                     ORDER

         WHEREAS, Plaintiffs Gerard R. Gunthert and Abby B. Gunthert (the “Guntherts” or

“Class Plaintiffs”) on behalf of themselves and a settlement class of similarly-situated persons

(defined below as the “Settlement Class”) and Defendant Bankers Standard Insurance Company

(“Bankers Standard,” and together with the Plaintiffs, the “Parties”) entered into a Settlement

Agreement 1 dated October 2, 2018; and

         WHEREAS, the Court entered an Order on October 17, 2018 (“Preliminary Approval

Order”), preliminarily approving the Settlement, preliminarily certifying the Settlement Class for

settlement purposes under Federal Rule of Civil Procedure Rule 23(b)(3), ordering that notice be

disseminated to the Settlement Class, scheduling a Fairness and Final Approval Hearing for

March 5, 2019, and providing Settlement Class Members with an opportunity to opt-out of the

Settlement Class and/or object to the proposed Settlement or to Class Counsel attorneys’ fees and

costs and/or the Plaintiffs’ service awards; and

  1
    Unless otherwise specifically defined herein, the capitalized terms in this Order Approving Settlement have the
same meaning as attributed to them in the Settlement Agreement.

                                                         1
       WHEREAS, the Court held a Fairness and Final Approval Hearing on March 5, 2019 to

determine whether to grant final approval to the Settlement Agreement; and

       WHEREAS, the Court is contemporaneously issuing a Judgment that, among other

things, certifies the Settlement Class, approves the Settlement Agreement, and dismisses the

Settlement Class Members’ claims with prejudice as to Bankers Standard;

       NOW THEREFORE, it is hereby ORDERED, ADJUDGED AND DECREED as

follows:

       1.      Incorporation of Settlement Documents. This Order Approving Settlement (the

“Order”) incorporates and makes a part hereof the Settlement Agreement, including all exhibits

thereto. The Settlement Agreement and all exhibits thereto shall be referred to collectively as the

“Settlement Agreement.”

       2.      Jurisdiction.   The Court has personal jurisdiction over all Settlement Class

Members (as defined below) and has subject matter jurisdiction over this Action, including,

without limitation, jurisdiction to approve the Settlement Agreement, grant final certification of

the Settlement Class for settlement purposes, and dismiss the Action with prejudice.

       3.      Final Settlement Class Certification and Definition. The Settlement Class this

Court preliminarily certified is hereby finally certified for settlement purposes under Federal

Rule of Civil Procedure Rule 23(b)(3). The Settlement Class is defined as follows:

       All insureds of Bankers Standard who pursued a claim under their homeowners
       policy for covered losses to their real property located in Georgia due to fire,
       water, mold, or foundation/structural damage occurring between January 15, 2010
       and May 1, 2018.

       Specifically excluded from the Settlement Class are: (a) Defendant’s employees,
       officers, directors, agents, and representatives; (b) federal judges who have
       presided over this case and any member of the Court’s staff and immediate
       family; and (c) all Persons who have timely opted-out of the Settlement Class
       pursuant to the requirements in the Agreement.

                                                2
        “Settlement Class Member” as used herein means any person in the Settlement Class

who is not properly opted out of or otherwise excluded from the Settlement Class.

       4.        Issue for Certification. The issue that the Court is deciding on a class-wide basis

is whether the terms of the proposed Settlement are fair, reasonable, and adequate pursuant to

Federal Rule of Civil Procedure Rule 23(e) and governing law construing that Rule. In making

that determination, the Court also has considered, as discussed herein, whether proper notice of

the Proposed Settlement was given under Federal Rule of Civil Procedure Rule 23(c)(2)(B) and

Federal Rule of Civil Procedure Rule 23(e)(1) to the Settlement Class and any other relevant

persons so that the Settlement Agreement’s terms will have binding effect.

       5.        Adequacy of Representation. The Class Plaintiffs and Class Counsel have fully

and adequately represented the Settlement Class for purposes of entering into and implementing

the Settlement Agreement and have satisfied the requirements of Federal Rule of Civil Procedure

Rule 23(a)(4).

       6.        Notice.   The Court finds that the distribution of the Notice and the notice

methodology were implemented in accordance with the terms of the Settlement Agreement and

this Court’s Preliminary Approval Order. The Court further finds that the Notice was simply

written and readily understandable, and that the Notice and notice methodology: (a) constituted

the best practicable notice; (b) constituted notice that was reasonably calculated, under the

circumstances, to apprise Settlement Class Members of the pendency of the Action and the

claims in the Action, their rights to object to the proposed Settlement and to appear at the

Fairness and Final Approval Hearing, and their right to exclude themselves from the Settlement

Class; (c) were reasonable and constituted due, adequate, and sufficient notice to all persons



                                                  3
entitled to notice; and (d) met all applicable requirements of the Federal Rules of Civil

Procedure, the United States Constitution (including the Due Process Clause), the Rules of the

Court, and any other applicable law.

       7.      Final Settlement Approval.         The terms and provisions of the Settlement

Agreement have been entered into in good faith and are hereby fully and finally approved as fair,

reasonable, and adequate as to, and in the best interests of, the Plaintiffs and the Settlement

Class, and in full compliance with all applicable requirements of the Federal Rules of Civil

Procedure, the United States Constitution (including the Due Process Clause), the Rules of the

Court, and any other applicable law. The Settling Parties and their counsel are hereby directed to

implement and consummate the Settlement Agreement according to its terms and provisions.

       8.      Findings in support of settlement approval. In weighing final approval of a

class settlement, the Court's role is to determine whether the settlement, taken as a whole, is

“fair, adequate and reasonable and . . . not the product of collusion between the parties.” Bennett

v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984) (internal quotation marks and citations

omitted); Leverso v. SouthTrust Bank of Ala., N.A., 18 F.3d 1527, 1530 (11th Cir. 1994). To aid

in this determination, courts in this Circuit consider the following factors: (1) the existence of

fraud or collusion behind the settlement; (2) the complexity, expense, and duration of litigation;

(3) the stage of the proceedings at which the settlement was achieved and the amount of

discovery completed; (4) the probability of the plaintiff's success on the merits; (5) the range of

possible recoveries; and (6) the opinions of class counsel, class representatives, and the

substance and amount of opposition to the settlement. See Leverso, 18 F.3d at 1530 n.6; Bennett,

737 F.2d at 986. “In assessing these factors, the Court ‘should be hesitant to substitute . . . [its]

own judgment for that of counsel.’” Lipuma v. Am. Express Co., 406 F.Supp.2d 1298, 1315



                                                 4
(S.D. Fla. 2005) (quoting In re Smith, 926 F.2d 1027, 1028 (11th Cir. 1991)); In re Motorsports

Merchandise Antitrust Litig., 112 F. Supp. 2d 1329, 1333 (N.D. Ga. 2000) (same). Application

of these factors in this case supports final approval of the Settlement:

       a. The Court must consider whether a proposed settlement is “the product of collusion

between the parties.” Bennett, 737 F.2d at 986 (quoting Cotton v. Hinton, 559 F.2d 1326, 1330

(5th Cir. 1977)). “There is a presumption of good faith in the negotiation process. . . . Where the

parties have negotiated at arm's length, the Court should find that the settlement is not the

product of collusion. . . . Further, where the case proceeds adversarially, this counsels against a

finding of collusion.” Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 692 (S.D. Fla.

2014) (citations omitted); Ingram v. Coca-Cola Co., 200 F.R.D. 685, 693 (N.D. Ga. 2001). Here,

there is no claim of fraud or collusion. The Settlement is the product of hard-fought, arm's-

length negotiations by capable and experienced counsel. Thus, there is a presumption that the

Settlement is fair and reasonable. The Settlement was informed by Class Counsel's thorough

investigation and discovery regarding relevant issues, and the parties have been negotiating the

settlement, in on-and-off discussions, since May 2016. Doc. 73-1 at 9-11; see Warren v. City of

Tampa, 693 F. Supp. 1051, 1055 (M.D. Fla. 1988) (showing a record “that the parties conducted

discovery and negotiated the terms of settlement for an extended period of time”), aff'd, 893 F.2d

347 (11th Cir. 1989); In re Corrugated Container Antitrust Litig., 643 F.2d 195, 211 (5th Cir.

1981) (“[T]he trial court may legitimately presume that counsel's judgment ‘that they had

achieved the desired quantum of information necessary to achieve a settlement,’ . . . is reliable.”)

(citations omitted). Accordingly, this factor weighs in favor of final approval of the Settlement.

       b. “In most situations, unless the settlement is clearly inadequate, its acceptance and

approval are preferable to lengthy and expensive litigation with uncertain results.” 4 Newberg



                                                  5
on Class Actions § 11:50 at 155 (4th ed. 2002). In this case, recovery by any means other than

settlement likely would require additional years of litigation involving numerous expert

witnesses, extensive motion practice, hearings, and appeals. Bankers Standard has contested

liability throughout this litigation. See Doc. 20. Moreover, continued litigation of Plaintiff's

claims would require a significant outlay of time and expenses for the parties, not to mention the

consumption of significant judicial resources. See In re U.S. Oil & Gas Litig., 967 F.2d 489, 493

(11th Cir. 1992) (noting that complex litigation “can occupy a court's docket for years on end,

depleting the resources of the parties and the taxpayers while rendering meaningful relief

increasingly elusive”); Saccoccio, 297 F.R.D. at 693-94; Ass'n for Disabled Ams., Inc. v. Amoco

Oil Co., 211 F.R.D. 457, 469 (S.D. Fla. 2002). In contrast, the proposed Settlement provides

speedy and substantial benefits to every Class Member, while avoiding the expense and time

associated with protracted litigation. See, e.g., Perez v. Asurion Corp., 501 F.Supp.2d 1360,

1381 (S.D. Fla. 2007) (“With the uncertainties inherent in pursuing trial and appeal of this case,

combined with the delays and complexities presented by the nature of the case, the benefits of a

settlement are clear.”). Prompt and substantial relief to Class Members through the Settlement

weighs in favor of final approval.

       c. “The law is clear that early settlements are to be encouraged, and . . . only some

reasonable amount of discovery should be required to make these determinations.” Ressler v.

Jacobson, 822 F. Supp. 1551, 1555 (M.D. Fla. 1992); see also Lipuma, 406 F. Supp. 2d at 1324

(“[V]ast formal discovery need not be taken.”) (citing Cotton, 559 F.2d at 1332). The Settlement

is informed by Class Counsel's investigation and discovery regarding relevant legal and factual

issues and by its experience in similar cases. See Thompson et al. v. State Farm Fire and

Casualty Company, 5:14-cv-32. Class Counsel engaged in written discovery, including



                                                 6
propounding and responding to discovery, reviewed the Defendant’s responses to written

discovery, and reviewed and analyzed information about Class Members' claims.

        d. In assessing the reasonableness of a settlement, courts should consider the “likelihood

and extent of any recovery from the defendants absent . . . settlement.” In re Domestic Air

Transp. Antitrust Litig., 148 F.R.D. 297, 314 (N.D. Ga. 1993); Ressler, 822 F. Supp. at 1555 (“A

court is to consider the likelihood of the plaintiffs' success on the merits ... against the amount

and form of relief offered in the settlement before judging the fairness of the compromise.”).

The Settlement provides considerable relief for the Class while avoiding the risks of unfavorable

rulings on these issues. Importantly, the Settlement provides that all Class Members will receive

compensation for diminished value in proportion to the amount paid on their claims, and this

compensation exceeds the diminished value on these claims predicted by the Defendants’ expert.

Doc. 73-1 at 13-14.

        e. “In determining whether a settlement is fair and reasonable, the court must also

examine the range of possible damages that plaintiffs could recover at trial and combine this with

an analysis of plaintiffs' likely success at trial to determine if the settlements fall within the range

of fair recoveries.” Columbus Drywall & Insulation, Inc. v. Masco Corp., 258 F.R.D. 545, 559

(N.D. Ga. 2007). Here, the Settlement Agreement provides complete, valuable relief to the Class

Members with respect to their claims and is therefore fair, reasonable, and adequate compared

against the possible range of recovery. Bankers Standard has agreed to pay compensation for

diminished value. That compensation provides full relief for the Class Members’ claims for

failure to pay diminished value.

        f. In considering a proposed class settlement, the Court “may rely upon the judgment of

experienced counsel for the parties. . . . Absent fraud, collusion, or the like, the district court



                                                   7
‘should be hesitant to substitute its own judgment for that of counsel.’” Nelson v. Mead Johnson

& Johnson Co., 484 F. App’x 429, 434 (11th Cir. 2012) (quoting Cotton, 559 F.2d at 1330);

Greco v. Ginn Dev. Co., LLC, 635 F. App’x 628, 632 (11th Cir. 2015) (same); In re Domestic

Air, 148 F.R.D. at 312-13 (same). In addition, “the reaction of the class is an important factor.”

Lipuma, 406 F. Supp. 2d at 1324. Here, Class Counsel have extensive experience litigating and

settling consumer class actions and other complex matters and strongly endorse the proposed

Settlement. Moreover, no class members have objected or opted out. This positive response

from the Class Members further evidences the fairness, reasonableness, and adequacy of the

Settlement. See Saccoccio, 297 F.R.D. at 694 (“[A] low number of objections suggests that the

settlement is reasonable”); In re Motorsports Merchandise Antitrust Litig., 112 F. Supp. 2d at

1338 (“The lack of objection . . . suggests the terms are satisfactory. . . .”). The Court thus finds

that the positive response from the Class Members here evidences the fairness, reasonableness,

and adequacy of the Settlement.

       9.      Implementation of Settlement. Having found that the terms of the Settlement

Agreement are fair, reasonable, and adequate to the Settlement Class, the Settling Parties,

through the Administrator, are directed to implement and administer the Settlement in

accordance with its terms and provisions.

       10.     Binding Effect. The terms of the Settlement Agreement and of this Order and the

accompanying Judgment shall be forever binding on the Settling Parties and all non-excluded

members of the Settlement Class, as well as their heirs, executors, administrators, beneficiaries,

trusts, trustees, agents, representatives, predecessors, successors, and assigns as to all Released

Claims.




                                                  8
       11.     Releases. The Releases as set forth in Paragraph 16 of the Settlement Agreement

are expressly incorporated herein in all respects. The Releases shall be effective as of the Final

Settlement Date.

       12.     No Admissions. Neither this Order and the accompanying Judgment nor the

Settlement Agreement, nor any of the provisions of the Settlement Agreement or any

negotiations leading to its execution, nor any other documents referred to in the Settlement

Agreement or this Order or the accompanying Judgment, nor any action taken to carry out this

Order and the Judgment, may be offered or received in evidence in any action or proceeding in any

court, administrative panel, or proceeding or other tribunal as any admission or concession of liability

or wrongdoing of any nature on Bankers Standard’s part. Neither this Order and the accompanying

Judgment nor the Settlement Agreement, nor any of the provisions of the Settlement Agreement

or any negotiations leading to its execution, nor any other documents referred to in the

Settlement Agreement or this Order or the accompanying Judgment, nor any action taken to

carry out this Order and the Judgment is or shall be construed as an admission or concession by

Bankers Standard as to the truth of any of the allegations in the Action or of any liability, fault, or

wrongdoing of any kind on the part of Bankers Standard.

       13.     Enforcement of Settlement.           Nothing in this Order or the accompanying

Judgment shall preclude any action to enforce the terms of the Settlement Agreement.

       14.     Attorneys’ Fees and Costs. The Court finds that an award of attorneys’ fees and

costs for Class Counsel in the amount of $450,000 is fair, reasonable and appropriate, and directs

the Administrator to pay such amount to Class Counsel from the Settlement Fund pursuant to the

terms of the Settlement Agreement.




                                                   9
       15.        Findings in support of award of attorneys’ fees and expenses. It is well

established that when a substantial benefit has been conferred upon a class, class counsel is

entitled to attorneys' fees based upon the benefit conferred. Camden I Condo. Ass’n, Inc. v.

Dunkle, 946 F.2d 768, 771 (11th Cir. 1991) (“Attorneys in a class action in which a common

fund is created are entitled to compensation for their services from the common fund, but the

amount is subject to court approval.”); Boeing Co. v. Van Germert, 444 U.S. 472, 478 (1980). In

the Eleventh Circuit, “attorneys' fees awarded from a common fund shall be based upon a

reasonable percentage of the fund established for the benefit of the class.” Camden I, 946 F.2d at

774; see also Columbus Drywall, 2012 WL12540344, at *1 (“The Eleventh Circuit requires that

attorneys' fees in common fund cases be determined using the percentage-of-the-fund approach,

rather than the former ‘lodestar/multiplier’ approach.”); In re Checking Account Overdraft Litig.,

830 F. Supp. 2d 1330, 1362 (S.D. Fla. 2011) (holding that the percentage of the fund is the

exclusive method for awarding fees in common fund class actions). As discussed above, the

nature and extent of the benefits achieved for the Class Members supports the requested fee.

       In Camden I, the Eleventh Circuit provided a set of factors the Court may use to

determine a reasonable percentage to award as an attorney's fee to class counsel: (1) the time and

labor required; (2) the novelty and difficulty of the relevant questions; (3) the skill required to

properly carry out the legal services; (4) the preclusion of other employment by the attorney as a

result of his acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or

contingent; (7) time limitations imposed by the clients or the circumstances; (8) the results

obtained, including the amount recovered for the clients; (9) the experience, reputations, and

ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and length of the

professional relationship with the clients; and (12) the awards in similar cases. 946 F.2d at 772



                                                  10
n.3 (citing factors in Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir.

1974)). These factors are guidelines and are not exclusive. The Court may also consider the time

required to reach a settlement, whether there are any substantial objections to the settlement

terms or requested fees, any non-monetary benefits to the class, and the economics of

prosecuting a class action. Id. at 775. As applied here, the Camden I considerations support

approval of the requested fee.

       a. The “most important factor” in determining the appropriate fee award in a common

fund case is generally considered to be “the results obtained” for the class. Allapattah Servs., Inc.

v. Exxon Corp., 454 F.Supp.2d 1185, 1204-05 (S.D. Fla. 2006); see also Hensely v. Eckerhart,

461 U.S. 424, 436 (1983) (“critical factor is the degree of success obtained”); Behrens v.

Wometco Enters, Inc., 118 F.R.D. 534, 547-48 (S.D. Fla. 1988) (“The quality of work performed

in a case that settles before trial is best measured by the benefit obtained.”). Here, the Settlement

provides substantial relief for the Class Members' failure to pay claims. Thus, the Settlement

provides the relief that the litigation was filed to obtain. Without Class Counsel's efforts, it is

possible that the Class would not have obtained any relief whatsoever. The strong results

achieved here support the requested fee.

       b. Class Counsel invested substantial time and effort to achieve a favorable result for the

Class, including investigating the claims against Bankers Standard and its affiliates; drafting the

complaint; engaging in written discovery, including propounding and responding to discovery;

reviewing documents produced by Bankers Standard; conducting informal discovery; devoting

significant time to negotiating the settlement as well as to the preliminary approval process and,

most recently, to the final approval process. These efforts readily justify the requested fee.




                                                  11
       c. “Attorneys should be appropriately compensated for accepting complex and difficult

cases.” Columbus Drywall, 2012 WL 12540344, at *3 (citations omitted). “It is common

knowledge that class action suits have a well-deserved reputation as being most complex.”

Cotton, 559 F.2d at 1331. “Undesirability” and the risks and difficulty of the litigation should be

evaluated from the standpoint of class counsel when they commenced the suit—not retroactively,

with the benefit of hindsight. See In re Fine Paper Antitrust Litig., 751 F.2d 562, 583 (3d Cir.

1984); Skelton v. Gen. Motors Corp., 860 F.2d 250, 258 (7th Cir. 1988) (The point at which a

settlement is reached is not relevant to determining the risks incurred by counsel). Throughout

the litigation, Bankers Standard has disputed liability. In light of this uncertainty, the fact that

Class Counsel negotiated relief weighs strongly in favor of approving the requested amount for

Class Counsel’s attorneys’ fees and expenses.

       d. “The appropriate fee should also reflect the degree of experience, competence, and

effort required by the litigation.” Columbus Drywall, 2012 WL 12540344, at *4. The

prosecution of any complex class action requires unique legal skills and abilities that are to be

considered when determining a reasonable fee. See Edmonds v. United States, 658 F. Supp.

1126, 1137 (D.S.C. 1987). “[T]he Court should consider the quality of the opposition, as well.”

Columbus Drywall, 2012 WL 12540344, at *4. This case presented difficult questions, which

required commensurate skill to litigate the case properly. Class Counsel has extensive

experience litigating and settling complex and class action litigation in state and federal courts.

Doc. 74-2 at 22-55. Class Counsel's skill and extensive experience and reputation were

important to achieving the strong result for the Class here. In addition, Bankers Standard was

represented by skilled and experienced counsel, Clyde & Co. and O’Melveny & Myers,

underscoring the skill required of and displayed by Class Counsel. See



                                                  12
Doughnut Corp., 2007 WL 119157, at *2 (M.D.N.C. Jan. 10, 2007) (“Additional skill is required

when the opponent is a sophisticated corporation with sophisticated counsel.”). The skill and

experience required of and demonstrated by Class Counsel further support the reasonableness of

the fee requested.

       e. “The customary fee in class actions is a contingency fee, because it is not practical to

find any individual that will pay attorneys on an hourly basis to prosecute the claims of

numerous strangers and take on the significant additional expenses of fighting with the

defendants over class certification.” Columbus Drywall, 2012 WL 12540344, at *4 (citations

omitted). “Courts are encouraged to look to the private marketplace in setting a percentage fee.”

Pinto v. Princess Cruise Lines, Ltd., 513 F. Supp. 2d at 1340 (citations omitted). “The

percentage method of awarding fees in class actions is consistent with, and is intended to mirror,

practice in the private marketplace where attorneys typically negotiate percentage fee

arrangements with their clients.” Pinto, 513 F. Supp. 2d at 1340. Contingent fees between 30%

and 40% “are the prevailing market rates throughout the United States for contingent

representation.” Pinto, 513 F.Supp.2d at 1341; In re Public Serv. Co. of N.M., 1992 WL 278452,

at *7 (S.D. Cal. July 28, 1992) (customary contingency fee in a non-representative action is in

the range of 30% to 40% of the recovery). The settlement fund is $2,250,000, and Class Counsel

requests $450,000, or 20%, for fees and expenses. Doc. 74-1 at 17, 25. Fee percentages usually

fall between 20% and 30% of the settlement fund. Camden I, 946 F.2d at 775. Class Counsel’s

requested 20% falls at the low end of that range, which supports the determination that $450,000

in fees is fair and reasonable.

       f. The contingent nature of the fee and the fact that the risks of failure and nonpayment

in a class action are high are significant for purposes of determining if a fee award is appropriate.



                                                 13
See Pinto v. Princess Cruise Lines, LTD, 513 F. Supp. 2d 1334, 1339 (S.D. Fla. 2007); Ressler,

149 F.R.D. at 656 (“Numerous cases recognize that the attorney's contingent fee risk is an

important factor in determining the fee award.”). Indeed, contingency fee arrangements often

justify an increase in the attorney’s fees awarded. See In re Sunbeam Sec. Litig., 176 F. Supp. 2d

1323, 1335 (S.D. Fla. 2001). As courts in this Circuit have indicated:

       This rule helps assure that the contingency fee arrangement endures. If the
       “bonus” methodology did not exist, very few lawyers could take on the
       representation of a class client given the investment of substantial time, effort, and
       money, especially in light of the risks of recovering nothing.

Behrens, 118 F.R.D. at 548 (citations omitted); see also Columbus Drywall, 2012 WL 12540344,

at *5; see also Allapattah Servs., Inc., 454 F.Supp.2d at 1217 (“Absent an award of fees that

adequately compensates Class Counsel, the entire purpose and function of class litigation under

Rule 23 ... will be undermined....”). Moreover, “[t]he relevant risks must be evaluated from the

standpoint of Plaintiffs' counsel as of the time they commenced the suit and not retroactively

with the benefit of hindsight.” Pinto, 513 F.Supp.2d at 1340. Here, Class Counsel prosecuted

this matter on a purely contingent basis, agreeing to advance all necessary expenses and agreeing

they would only receive a fee if there was a recovery. Doc. 74-2 at 19-20. Class Counsel

assumed considerable risk in pursuing this litigation. Class Counsel received no compensation

during the course of this litigation and incurred $5,658.91 in unreimbursed expenses. Id.

Moreover, Class Counsel expended these resources despite the risk that they may never be

compensated at all. The risks borne by Class Counsel support the award of the requested fee.

       g. Courts consider whether a lawyer may vary his or her fee for similar work in

anticipation of obtaining repeat business with an established client. Columbus Drywall, 2012

WL 12540344, at *6 (quoting Johnson, 488 F.2d at 719). Class Members are not “in a position

to promise future business . . . that would somehow offset” the time Class Counsel invested in

                                                14
this case. Id. Class Counsel's compensation for the risk of handling this litigation must come

from the Settlement, “rather than future business from these clients.” Id.

       h. Positive Class Member response indicates support of the Class. See Pinto, 513 F.

Supp. 2d at 1343. Here, no Class Members have opted out. Doc. 73-1 at 7. Positive response

from the Class Members evidences the fairness, reasonableness, and adequacy of the Settlement.

See Saccoccio, 297 F.R.D. at 694 (“[A] low number of objections suggests that the settlement is

reasonable.”); In re Motorsports Merchandise Antitrust Litig., 112 F. Supp. 2d at 1338 (“The

lack of objection . . . suggests the terms are satisfactory. . . .”). Furthermore, no Class Members

have objected to the settlement. Id.

       16.     Service Awards. The Court finds that a combined service award in the amount

of $10,000 for the Guntherts ($5,000 each) is fair, reasonable and appropriate, and directs that

Bankers Standard pay such amount to the Class Plaintiffs pursuant to the terms of the Settlement

Agreement. Pursuant to the Settlement Agreement, the payment of such service awards is in

addition to the benefits to the Settlement Class and will be paid separately by Bankers Standard

and not from the Settlement Fund.

       17.     Modification of Settlement Agreement.            The Settling Parties are hereby

authorized, without further approval from the Court, to agree to and adopt such amendments,

modifications, and expansions of the Settlement Agreement, provided that such amendments,

modifications, and expansions of the Settlement Agreement are not materially inconsistent with

this Order and the accompanying Judgment and do not materially limit the rights of Settlement

Class Members under the Settlement Agreement.

       18.     Retention of Jurisdiction. The Court has jurisdiction to enter this Order and the

accompanying Judgment. Without in any way affecting the finality of this Order and the



                                                 15
accompanying Judgment, this Court expressly retains exclusive and continuing jurisdiction as to

all matters relating to the administration, consummation, enforcement, and interpretation of the

Settlement Agreement, and of this Order and the accompanying Judgment, and for any other

necessary purposes, including, without limitation:

        a.      enforcing the terms and conditions of the Settlement Agreement and resolving

any disputes, claims, or causes of action that, in whole or in part, are related to or arise out of the

Settlement Agreement, this Order, or the Judgment (including, without limitation, whether a

person or entity is or is not a Settlement Class Member, and whether claims or causes of action

allegedly related to the Action are or are not barred by the Judgment or Releases);

        b.      entering such additional orders as may be necessary or appropriate to protect or

effectuate this Order and the Judgment approving the Settlement Agreement, to dismiss all

claims with prejudice, or to ensure the fair and orderly administration of this Settlement; and

        c.      entering any other necessary or appropriate orders to protect and effectuate this

Court’s retention of continuing jurisdiction.

        19.     Dismissal of Actions. The claims by the Settling Parties and all other Settlement

Class Members are hereby dismissed with prejudice as against Bankers Standard, without fees or

costs to Bankers Standard except as set forth herein or in the Settlement Agreement.

        20.     Entry of Judgment. Because it is in the best interests of the Settlement Class

Members that the settlement process be undertaken as soon as possible and because the

Settlement Agreement resolves all claims by the Settlement Class Members, the Court finds that

there is no just reason to delay the Judgment regarding the Settlement Agreement. Accordingly,

the Court expressly directs that the Judgment regarding the Settlement Agreement be entered as

to all parties and all claims in the Actions.



                                                  16
SO ORDERED, this 8th day of March, 2019.



                                   S/Marc T. Treadwell
                                   MARC T. TREADWELL, JUDGE
                                   UNITED STATES DISTRICT COURT




                                  17
